Case 3:20-cv-00920-GCS Document 1-2 Filed 09/11/20 Page 1 of 7 Page ID #8

                                                                               SECOND JUDICIAL COURT
                                                                               ?/21^20|0 ^05f Mg 5 3 4 *
                                                                               RANDY POLLARD
                                                                               CLERK OF THE CIRCUIT COURT
                                                                               JEFFERSON COUNTY ILLINOIS
            IN THE CmCUlT COURT OF THE SECOND JUDICIAL CIRCUIT
                      OF JEFFERSON COUNTY, ILLINOIS

SHARON R. MOORE and                           )
CHARLES W. MOORE,                             )
                                              )
                       Plaintiffs,            )
                                              )                      2020L24
V.                                            )        Case No.
                                              )
LOVE’S TRAVEL STOPS &                         )
COUNTRY STORES, INC.,                         )
Serve: CT Corporation System                  )
       208 SO LaSalle St., Suite 814          )
       Chicago, IL 60604                      )
                                              )
                       Defendant.             )

                                          COMPLAINT

       COME NOW Plaintiffs Sharon R. Moore and Charles W. Moore (collectively

“Plaintiffs”), by counsel, and for their Complaint against Defendant Love’s Travel Stops &

Country Stores, Inc. (“Defendant”) state as follows:

                                     COUNT I—NEGLIGENCE

       1.      Plaintiffs are residents of East Prairie, Missouri.

       2.      Plaintiffs are husband and wife.

       3.      Defendant is an Oklahoma Corporation doing business in Illinois under the name

“Love’s Travel Stops”.

       4.      Defendant operates a convenience store and travel center. Store #318, located at

202 North Ave., Ina, IL 62846 (the “Premises”).

       5.      Defendant’s business consists of, among other things, selling food, drinks and

other items to traveling customers.




                                                                                                     B
Case 3:20-cv-00920-GCS Document 1-2 Filed 09/11/20 Page 2 of 7 Page ID #9


                                                                                  ♦   5   0   0   2   8   5   3   4   *



        6.      On July 4, 2019, Plaintiffs were traveling with their family for a vacation to

Indiana.

        7.      Plaintiffs stopped at the Premises and went inside.

        8.      Mrs. Moore entered the Premises and turned to go down one of the aisles.

        9.      The floor of the Premises is tile with metal electrical outlets placed at intervals in

the floor.

        10.     The metal outlets have covers that flip up in order to plug appliances into them.

        11.     On the day in question, Defendant plugged a refrigerated appliance into an outlet

on the floor.

        12.     The wire and outlet protruded up from the floor several inches.

        13.     The outlet was in the walking area of an aisle, just around the comer, such that it

was not possible for customers to see it when turning into the aisle.

        14.     Mrs. Moore entered the Premises and turned down the aisle in question.

        15.     When Mrs. Moore turned into the aisle in question, she tripped on the cord and

protruding outlet cover.

        16.     Mrs. Moore fell to the floor, sustaining serious injuries.

        17.     Several of Defendant’s employees witnessed Mrs. Moore’s fall.

        18.     The Premises contains multiple video cameras that recorded the circumstances of

Mrs. Moore’s fall.

        19.     After Mrs. Moore fell, one of Defendant’s employees placed a “wet floor” sign

over the outlet, which sign had not previously been placed there.
Case 3:20-cv-00920-GCS Document 1-2 Filed 09/11/20 Page 3 of 7 Page ID #10


                                                                                *50028534*



         20.   Emergency personnel were called to the Premises, where they were forced to

remove the protruding cord and outlet in order to navigate a stretcher through the aisle for Mrs.

Moore.

         21.   At least one medical provider tripped over the cord while attempting to help Mrs.

Moore.

         22.   Mrs. Moore was transferred to Good Samaritan Hospital in Mount Vernon where

she was treated for her injuries, which included a broken arm and other injuries.

         23.   Defendant had a duty to organize the Premises in a safe manner and to keep its

aisles free from dangerous conditions.

         24.   As a result of the dangerous conditions identified herein, the Premises was not

reasonably safe.

         25.   Defendant knew or using ordinary care should have known that the Premises was

not reasonably safe.

         26.   Defendant breached its duty and was negligent in at least the following ways:

               a. By maintaining a floor outlet with a cover that protrudes up from the floor

                   when in use;

               b. By plugging an appliance into an outlet such that the cord protrudes up from

                   the floor;

               c. By plugging an appliance into a floor outlet located within the walking path of

                   customers;

               d. By displaying merchandise in such a way as to draw a customer’s attention up

                   and away from the floor;
Case 3:20-cv-00920-GCS Document 1-2 Filed 09/11/20 Page 4 of 7 Page ID #11


                                                                                 *   5   0   0   2   8   5   3   4   *



                 e. By failing to have adequate procedures and training in place to prevent the

                    aforementioned conditions; and

                 f By failing to warn customers of the any of the aforementioned conditions.

         27.     As a direct and proximate result of Defendant’s conduct identified herein:

                 a. Mrs. Moore has suffered serious personal injuries to her arm, shoulder, knee

                    and other areas of her body;

                 b. Mrs. Moore has incurred reasonable, necessary medical expenses and likely

                    will be required to incur such medical expenses in the future;

                 c. Mrs. Moore has endured and will endure substantial pain, suffering, mental

                    anguish and loss of enjoyment in her daily life.

         WHEREFORE, Plaintiffs pray for judgment against Defendant for an amount in excess

of $50,000, plus costs of suit, and for such other and further relief as is just and proper under the

circumstances.

                             COUNT n—LOSS OF CONSORXroM

         1.      Plaintiffs hereby incorporate by reference Paragraphs 1 - 27 of Count I as if fully

stated here in Count II.

         2.      Among other things, Mrs. Moore has been unable to sleep, travel, and perform

other necessities due to the injuries suffered.

         3.      As a direct and proximate result of Defendant’s conduct identified herein, Mr.

Moore has suffered the loss of support, society and companionship previously provided by Mrs.

Moore.
Case 3:20-cv-00920-GCS Document 1-2 Filed 09/11/20 Page 5 of 7 Page ID #12


                                                                                 *50028534*



       WHEREFORE, Plaintiffs pray for judgment against Defendant for an amount in excess

of $50,000, plus costs of suit, and for such other and further relief as is just and proper under the

circumstances.




                                              Respectfully submitted.

                                              THE LIMBAUGH FIRM
                                              407 N. Kingshighway, P.O. Box 1150
                                              Cape Girardeau, MO 63702-1150
                                              Telephone: (573) 335-3316
                                              Facsimile: (573)335-1369
                                              Email: jsteffens@limbaughlaw.com

                                              By      /s/ John C. Steffens_______
                                                      John C. Steffens - #6305081


                                              ATTORNEYS FOR PLAINTIFFS
                   Case 3:20-cv-00920-GCS Document 1-2 Filed 09/11/20 Page 6 of 7 Page ID #13

§
f;                                                                                               ♦   5   0   0   2   8   5   3   4   *
Ir*


                                  AFFIDAVIT PimSllANT TO SUPREME COURT RULE 222
i-
                          Sharon Moore, bemg duly sworn upon oath, depots and. says that the total ainotint of

                   money damages sought in die above referenced action may exceed $50,000 based upon the

                   information available to the undersigned at this time.
i.
C     r- *


      i: w
                                                                                  Sharon Moore
                                                                                                                                         ■-•'i
5VMi


tsi'.
                   Subscribed and Sworn to me this           day of July, 2020.



                                         JIU.AHNg


                                                              U202t
                                                         r




             .•f


 t




                                                                                                                                              'i


                                                                                                                                         i*
                              Case 3:20-cv-00920-GCS Document 1-2 Filed 09/11/20 Page 7 of 7 Page ID #14

s                                                                                                                                  *   5       0   0   2        8   5   3   4   *
                                           t

                                                                                                                                                                                                   i

                                                                                                                                                                                                   I

                                               AFFIDAVIT PTTRSUANT TO SUPREME COURT RULE 222
                  ♦ i
                                       Charles Moore, being duly sworn upon oath, deposes and says that the total amount of
                                                                                                                                                                •
                              money dam^es Sought* in the above referenced action inay exceed $50,000 based upon the
                                                                                                                               p
                                                                                                                                           t
                                                                 i       ’   - •
    i'                                                                                                                         r
    K ‘                       information available to the undersigned at this time.
                          \                                                                           e




:
                                                                                                                                   fY\k>a^
                                                                                                                                                                                             ,v.

i                                                                                                         Charles Moore '
1




                          ‘ Subscribed and Sworn to me this                        /4[_ day of July, 2020.
                                                   « I                                                                                                                                             i

                                                                                                                                                                                                   1
                                                                                                                                                                                                   \


                                                                                                               *
                                                                                                             Notary Public


                                                                                                                                                           V*
                                               4

                                                             I
                                                         r



                                                    r
                                                                                                                           f


         t


                                                                                                                                   X




                                                                     \


                                                                                                                                                                                *

                                                                                                                       :
                               t

    >                                                                                                                                                                               w

                                   f
                                                                                                                                                                                        *

         >
                                                                                                                                                                                                   I
     ►       .i

                                                                                                                                                                                        i,




                  I



                      4
